 Case: 1:18-cv-04853 Document #: 91 Filed: 08/19/19 Page 1 of 1 PageID #:4383

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

City of Evanston, et al.
                                            Plaintiff,
v.                                                       Case No.: 1:18−cv−04853
                                                         Honorable Harry D. Leinenweber
Jefferson Beauregard Sessions III, et al.
                                            Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, August 19, 2019:


        MINUTE entry before the Honorable Harry D. Leinenweber: Plaintiffs' motion
[89] is granted. Plaintiffs may file the supplemental authority discussed in motion [89] in
support of their motion for summary judgment. Presentment on 8/21/19 is stricken as
moot. Mailed notice(maf)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
